UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:001-32611 SYNTHETIC FIXED-INCOME SECURITIES, INC. ON BEHALF OF: STRATSSM TRUST FOR JPMORGAN CHASE CAPITAL XVII SECURITIES, SERIES 2005-2 (Exact name of registrant as specified in its charter) Synthetic Fixed-Income Securities, Inc. 301 South College Charlotte, North Carolina28288 (212) 214-6282 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) STRATSSM Certificates, Series 2005-2 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Rule 15d-22(b) x Approximate number of holders of record as of the certification or notice date: Zero (0).(1) (1) On July 16, 2012, holders of the STRATSSM Certificates, Series 2005-2 were paid in full and such certificates no longer remain outstanding.The STRATSSM Trust For JPMorgan Chase Capital XVII Securities, Series 2005-2 has no otherclass of securities that remains outstanding at this time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Synthetic Fixed-Income Securities, Inc. on behalf of STRATSSM Trust For JPMorgan Chase Capital XVII Securities, Series 2005-2 has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: February 8, 2013 STRATSSM TRUST FOR JPMORGAN CHASE CAPITAL XVII SECURITIES, SERIES 2005-2 By: Synthetic Fixed-Income Securities, Inc. By: /s/ William Threadgill Name: William Threadgill Title: President
